Title: Thomas Jefferson to David Knight, [12] August 1817
From: Jefferson, Thomas
To: Knight, David


          
            Sir
            Poplar Forest
Aug. 11. 12 17.
          
          I recieved your letter two or three days only before I sat out for this place, which occasioned my delaying the answer till I should arrive here. I shall be glad to have your aid in  the brickwork, as well of the building we are now preparing to erect as in those to be erected the ensuing summer. they are going on well in making the brick, and will have them all ready by the middle of next month, & perhaps the cellar done. about that time I shall return there myself, and then also you will be wanting. I shall probably be at Lynchburg while in this neighborhood and will then see you, and explain to you more particularly the work we have to do, and whatever else relating to it which you may wish to know. Accept my best wishes & respects
          Th: Jefferson
        